Citation Nr: 0834016	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in an 
unappealed November 2001 rating decision.

2.  The evidence received since the November 2001 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for 
hepatitis C.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hepatitis C has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for hepatitis 
C.

The RO inferred statement from the veteran received in 
September 2003 as a claim of reopen a previously denied claim 
of service connection for hepatitis C.  The RO wrote to the 
veteran in September 2003 and informed him that his claim was 
denied because he had not submitted new and material 
evidence.  He was informed that new evidence means evidence 
that has not considered before and material evidence is 
evidence that relates the specific issue which the veteran is 
claiming.  The RO also wrote to the veteran in December 2004 
and notified him of the evidence/information needed to 
substantiate his claim and establish service connection for 
hepatitis C.  He was told what VA would do in the development 
of his claim and what he should do to support his 
contentions.  

Although the notice did not identify the specific basis of 
the prior denial, the record reflects that the RO explained 
the basis of the denial in the rating decision on appeal and 
in the Statement of the Case.  Having reviewed the text of 
these decisions, and the notice discussed above, the Board 
finds that a reasonable person would have understood basis of 
the denial, including the fact that his hepatitis C was found 
to have not been incurred in or aggravated by his military 
service.  For this reason, the Board finds that any 
deficiency in the actual notice letters was not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while the veteran was not told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), no such issues are currently before the 
Board.  Therefore, a remand in order to address rating or 
effective date issues is not necessary.

Given that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
hepatitis C, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2007).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to this claim, at least not until new and material 
evidence is received.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board notes that the RO has obtained 
service treatment records, private and VA treatment reports, 
and lay statements.  The veteran has not alleged that there 
is any outstanding evidence that would support his contention 
that service connection for hepatitis C should be granted.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

II.  New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for hepatitis C in July 2000.  The claim 
was denied in a November 2001 rating decision.  Notice of the 
denial and of appellate rights was provided in November 2001.  
The veteran did not appeal the denial by submitting a timely 
Notice of Disagreement within one year.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As a result, a claim of service connection 
for hepatitis C may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); See Evans, supra. 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett, supra.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for hepatitis C was denied in a November 2001 
rating decision.  The evidence of record at the time of the 
November 2001 rating decision consisted of the veteran's 
service treatment records (STRs). 

The veteran's STRs do not document any complaints, findings, 
or treatment for hepatitis C.  The veteran underwent a left 
variococelectomy in December 1967.  The records did not 
indicate that the veteran received any blood transfusions 
during the procedure.  

The RO denied the claim in November 2001.  The RO reviewed 
the STRs and determined that the veteran's STRs were silent 
for complaints, findings, or a diagnosis of hepatitis C.  The 
RO denied the claim because hepatitis C was neither incurred 
in nor caused by service.  

The veteran submitted an application to reopen his claim of 
service connection for hepatitis C in September 2003.  
Evidence received since the November 2001 rating decision 
consists of VA outpatient treatment reports dated from 
September 2001 to December 2004, an uninterpreted audiogram 
from Eckstein Brothers dated in August 2002, private 
treatment reports from Venice Walk-In Medical Center dated 
from August 2002 to September 2002, a VA audiological 
examination dated in July 2005 and statements from the 
veteran and his representative. 

The medical evidence listed above is new in that it was not 
of record before; however, it is not material.  The VA 
outpatient treatment reports merely indicate that the veteran 
reported that he had hepatitis C antibodies in September 2001 
and no hepatitis C risk factors in December 2003 and December 
2004.  The records do not document a treatment for or a 
diagnosis of hepatitis C, nor do they suggest that hepatitis 
C was incurred in or caused by service.  The private 
treatment reports and the audiological examination report did 
not reveal any reference to hepatitis C.  

The lay statements from the veteran and his representative 
are new in that they were not of record before; however, they 
are not material.  The veteran indicated that he underwent a 
medical examination in the 1990's and was refused life 
insurance because the examination revealed that he was 
exposed to hepatitis C and was uninsurable.  He said the 
examination report was unavailable.  He said while in the 
military he was potentially exposed to hepatitis C when he 
received inoculations during boot camp or during a blood 
transfusion [during his variococelectomy].  The veteran's 
representative indicated that the veteran was exposed to air 
gun injectors in service and received a plasma drip or a 
whole blood drip when he underwent variocele surgery in 
service.  The veteran's representative indicated that the 
statements are new evidence because the RO failed to consider 
the veteran's risk factors when his claim was initially 
denied.  

However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the veteran's hepatitis C claim was denied in 
November 2001 because the RO determined that hepatitis C was 
neither incurred in nor caused by service.  While a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, the Board finds that a lay person is not 
be comment to offer an opinion on a matter clearly requiring 
medical expertise, such as the etiology of hepatitis C.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, the veteran and his representative's lay beliefs 
alone that his hepatitis was incurred in active service 
cannot be accepted as material evidence for purposes of 
reopening the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
see also Ashford v. Brown, 10 Vet. App. 120 (1997) (a new 
etiological theory, by itself, does not constitute new and 
material evidence to reopen a claim).  

In summary, without some new competent evidence tending to 
prove such a disability and a nexus to service the evidence 
falls short of raising a reasonable possibility of 
substantiating the claim.  Thus, the veteran's claim is not 
reopened.


ORDER

The application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


